NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 13 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

EDGAR ENRIQUE PENA-RODRIGUEZ,                    No. 11-73171

               Petitioner,                       Agency No. A098-980-511

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Edgar Enrique Pena-Rodriguez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We grant the petition for review, and we remand.

       In denying Pena-Rodriguez’s asylum and withholding of removal claims, the

agency found Pena-Rodriguez failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Further, the

BIA’s basis for rejecting Pena-Rodriguez’s family-based social group claim is

unclear. See Azanor v. Ashcroft, 364 F.3d 1013, 1021 (9th Cir. 2004) (remand is

appropriate where basis for agency’s decision is unclear). Thus, we remand Pena-

Rodriguez’s asylum and withholding of removal claims to determine the impact, if

any, of the foregoing decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam). In light of this remand, we do not reach Pena-Rodriguez’s remaining

challenges to the agency’s denial of his asylum and withholding of removal claims

at this time.


                                           2                                     11-73171
      Finally, with respect to CAT relief, the BIA rejected Pena-Rodriguez’s claim

without analysis. See Madrigal v. Holder, 716 F.3d 499, 509 (9th Cir. 2013)

(explaining the BIA reached CAT conclusion “[w]ithout analysis” and “failed to

state with sufficient particularity and clarity the reasons for this decision”) (internal

quotation marks and citation omitted). Thus, we remand for the BIA to analyze

Pena-Rodriguez’s CAT claim in light of the facts of his case. See Ventura, 537

U.S. at 16-18; Madrigal, 716 F.3d at 509-10.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            3                                     11-73171